DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 10/15/2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
A method comprising: obtaining or causing obtaining information indicative of a variation in intensity of light emitted from at least two light sources positioned along a segment of a road; and obtaining or causing obtaining information indicative of a velocity of at least one first apparatus and/or of at least one further entity based at least on the information indicative of the variation in intensity.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
Claim 2 recites:
The method according to claim 1 comprising a navigation method for determining a position and/or a velocity of the at least one first apparatus and/or of the at least one further entity, the method comprising at least one of the following: obtaining or causing obtaining an estimate of a position of the at least one first apparatus and/or of the at least one further entity based on navigation data; obtaining or causing obtaining navigation data; and/or relating or causing relating obtained navigation data and/or an estimate of a position of the at least one first apparatus and/or of the at least one further entity obtained based on navigation data to data representative of a map comprising at least the segment of the road.
The term “claim 1 comprising” should be amended to “claim 1 further comprising” because the navigation method further refines the method set forth by claim 1.
The term “the method” should be amended to “the navigation method” in order to clarify antecedent basis.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
The clause reciting “…obtained based on navigation data to data representative of a map comprising at least the segment of the road…”  does not clearly relate to the previously recited subject matter.
It is suggested that this limitation be amended to “…relating the navigation data to data representative of a map comprising at least the segment of the road…”
Claim 3 recites:
The method according to claim 1, further comprising: detecting or causing detecting light emitted from the at least two light sources while moving along at least part of the segment of the road, wherein the information indicative of the variation in intensity comprises a temporal frequency at which the intensity varies at least while moving along the part of the segment.
The terms “detecting or causing detecting” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “detecting”.
Claim 4 recites:
The method according to claim 1, further comprising: obtaining or causing obtaining information indicative of a mutual distance between the at least two light sources; and obtaining or causing obtaining the information indicative of the velocity of the at least one first apparatus based on the information indicative of the variation in intensity and the information indicative of the mutual distance.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
Claim 6 recites:
The method according to claim 4, further comprising: obtaining or causing obtaining the information indicative of the mutual distance between the at least two light sources from at least one external apparatus.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
Claim 7 recites:
The method according to claim 1 comprising at least one of the following: determining or causing determining an absolute velocity of the at least one first apparatus and/or of the at least one further entity, wherein the absolute velocity corresponds to the information indicative of the velocity of the at least one first apparatus and/or of the at least one further entity; and/or obtaining or causing obtaining an initial velocity of the at least one first apparatus and/or of the at least one further entity at a first part of the segment of the road and estimating or causing estimating a relative change of velocity of the at least one first apparatus and/or of the at least one further entity at a second part of the segment of the road based on the initial velocity and the information indicative of the variation in intensity.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.

The terms “estimating or causing estimating” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “estimating”.

The terms “determining or causing determining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “determining”.
Claim 8 recites:
A method performed by at least one first apparatus, said method comprising: obtaining or causing obtaining information indicative of a variation in intensity of light emitted from at least two light sources positioned along a segment of a road; obtaining or causing obtaining information indicative of a mutual distance between the at least two light sources; and providing or causing providing the information indicative of the mutual distance to be accessible by at least one external apparatus.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
The terms “providing or causing providing” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “providing”.
Claim 9 recites:
The method according to claim 8, further comprising:  
obtaining or causing obtaining information indicative of a length of the segment of the road; and estimating or causing estimating the information indicative of the mutual distance between the at least two light sources based at least on the information indicative of the length of the segment of the road.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
The terms “estimating or causing estimating” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “estimating”.
With respect to claim 10:
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
The terms “detection or causing detection” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “detection”.
The terms “estimating or causing estimation” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “estimating”.
Claim 11 recites:
An apparatus comprising at least one processor and at least one memory that contains program code, wherein the at least one memory and the program code are configured to use the at least one processor to cause the apparatus to perform and/or control at least: obtaining or causing obtaining information indicative of a variation in intensity of light emitted from at least two light sources positioned along a segment of a road; and obtaining or causing obtaining information indicative of a velocity of at least one first apparatus and/or of at least one further entity based at least on the information indicative of the variation in intensity.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
Claim 12 recites:
The apparatus according to claim 11 wherein the at least one memory and the program code are further configured to use the at least one processor to cause the apparatus to perform and/or control at least one of the following: obtaining or causing obtaining an estimate of a position of the at least one first apparatus and/or of the at least one further entity based on navigation data; obtaining or causing obtaining navigation data; and/or relating or causing relating obtained navigation data and/or an estimate of a position of the at least one first apparatus and/or of the at least one further entity obtained based on navigation data to data representative of a map comprising at least the segment of the road.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
The clause reciting “…obtained based on navigation data to data representative of a map comprising at least the segment of the road…”  does not clearly relate to the previously recited subject matter.
It is suggested that this limitation be amended to “…relating the navigation data to data representative of a map comprising at least the segment of the road…”
Claim 13 recites:
The apparatus according to claim 11, wherein the at least one memory and the program code are further configured to use the at least one processor to cause the apparatus to perform and/or control at least: detecting or causing detecting light emitted from the at least two light sources while moving along at least part of the segment of the road, wherein the information indicative of the variation in intensity comprises a temporal frequency at which the intensity varies at least while moving along the part of the segment.
The terms “detecting or causing detecting” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “detecting”.
Claim 14 recites:
The apparatus according to claim 11, wherein the at least one memory and the program code are further configured to use the at least one processor to cause the apparatus to perform and/or control at least: obtaining or causing obtaining information indicative of a mutual distance between the at least two light sources; and obtaining or causing obtaining the information indicative of the velocity of the at least one first apparatus based on the information indicative of the variation in intensity and the information indicative of the mutual distance.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
 Claim 16 recites: 
The apparatus according to claim 14, wherein the at least one memory and the program code are further configured to use the at least one processor to cause the apparatus to perform and/or control at least: obtaining or causing obtaining the information indicative of the mutual distance between the at least two light sources from at least one external apparatus.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
Claim 17 recites:
The apparatus according to claim 11 wherein the at least one memory and the program code are further configured to use the at least one processor to cause the apparatus to perform and/or control at least one of the following: determining or causing determining an absolute velocity of the at least one first apparatus and/or of the at least one further entity, wherein the absolute velocity corresponds to the information indicative of the velocity of the at least one first apparatus and/or of the at least one further entity; and/or obtaining or causing obtaining an initial velocity of the at least one first apparatus and/or of the at least one further entity at a first part of the segment of the road and estimating or causing estimating a relative change of velocity of the at least one first apparatus and/or of the at least one further entity at a second part of the segment of the road based on the initial velocity and the information indicative of the variation in
intensity.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
The terms “determining or causing determining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “determining”.
The terms “estimating or causing estimating” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “estimating”.
Claim 18 recites:
The apparatus according to claim 11 wherein the at least one memory and the program code are further configured to use the at least one processor to cause the apparatus to perform and/or control at least: obtaining or causing obtaining information indicative of a mutual distance between the at least two light sources; and providing or causing providing the information indicative of the mutual distance to be accessible by at least one external apparatus.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
The terms “providing or causing providing” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “providing”.
Claim 19 recites:
The apparatus according to claim 18, wherein the at least one memory and the program code are further configured to use the at least one processor to cause the apparatus to perform and/or control at least: obtaining or causing obtaining information indicative of a length of the segment of the road; and estimating or causing estimating the information indicative of the mutual distance between the at least two light sources based at least on the information indicative of the length of the segment of the road.
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
The terms “estimating or causing estimating” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “estimating”.
With respect to claim 20:
The terms “obtaining or causing obtaining” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “obtaining”.
The terms “detection or causing detection” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “detection”.
The terms “estimating or causing estimation” are redundant in that they recite the same meets and bounds.
For claim interpretation, these terms will be read as “estimating”.
	Claims 5 and 15 depend on indefinite parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mental process without significantly more. Claim 1 recites “…obtaining or causing obtaining information indicative of a variation in intensity of light emitted from at least two light sources positioned along a segment of a road; and obtaining or causing obtaining information indicative of a velocity of at least one first apparatus and/or of at least one further entity based at least on the information indicative of the variation in intensity…”. The limitation, as drafted, reads on a driver of a vehicle intuitively getting information indicative of speed by watching how fast roadside lights pass, thus being a process that can be performed by the human mind.  Claim 1 does not set forth any language positively reciting a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 merely gives the result about velocity indicative of an apparatus. Therefore claim 1 is ineligible.
	Claim 2 broadly reads an entity obtaining navigation data to determine position, thus being a mental process in that a human is an entity that can obtain navigation data. Therefore, claim 2 is ineligible.
	Claim 3 is eligible because it recites detecting light from the at least two light sources, thus being beyond the abstract concept of obtaining information indicative of intensity variation.
	Claim 4 recites, “…obtaining or causing obtaining information indicative of a mutual distance between the at least two light sources; and obtaining or causing obtaining the information indicative of the velocity of the at least one first apparatus based on the information indicative of the variation in intensity and the information indicative of the mutual distance…”
	A human driving a car while watching light pass by can intuitively sense information indicative of mutual distance therebetween. A human driving a car can also get an indication of velocity based on spacing of the lights and how they flash by. Therefore, claim 4 is ineligible because it sets for an abstract concept capable of being performed by the human mind.
	Claim 5 recites, “… wherein the information indicative of the mutual distance comprises a spatial frequency of a variation of light emitted from the at least two light sources at least along the segment of the road…”
	This limitation recites data without adding any limitation adding significantly more than a mathematical process. Therefore, claim 5 is ineligible.
	Claim 6 recites, “…obtaining or causing obtaining the information indicative of the mutual distance between the at least two light sources from at least one external apparatus…”
	Obtaining data from an external apparatus does not add significantly more that the judicial exception because an external apparatus reads on inputting data from a generic computing device.
	Claim 7 recites mathematical processes that do not set forth any limitation significantly more than the judicial exception. Therefore, claim 7 is ineligible.
	 Claim 11 is rejected under 35 U.S.C. 101 for the reasons applied to claim 1 because it differs from claim 1 by using the elements of a generic computer processor. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore claim 11 is ineligible.
Claim 12 recites obtaining and processing data without adding significantly more than the judicial exception. Therefore, claim 12 is ineligible.
Claim 13 recites detecting light emitted from the at least two light sources while moving along at least part of the segment of the road. Because this limitation recites subject matter significantly more than collecting data with generic computing elements to do a mathematical calculation, claim 13 is eligible.
Claim 14 recites obtaining and processing data without adding significantly more than the judicial exception. Therefore, claim 14 is ineligible.
Claim 15 recites obtaining and processing data without adding significantly more than the judicial exception. Therefore, claim 15 is ineligible.
Claim 16 recites obtaining and processing data without adding significantly more than the judicial exception. Therefore, claim 16 is ineligible.
Claim 17 recites obtaining and processing data without adding significantly more than the judicial exception. Therefore, claim 17 is ineligible.
Claim 18 recites obtaining and processing data without adding significantly more than the judicial exception. Therefore, claim 18 is ineligible.
Claim 19 recites obtaining and processing data without adding significantly more than the judicial exception. Therefore, claim 19 is ineligible.
Claim 20 recites obtaining and processing data without adding significantly more than the judicial exception. Therefore, claim 20 is ineligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mental process without significantly more. Claim 8 recites, “…obtaining or causing obtaining information indicative of a variation in intensity of light emitted from at least two light sources positioned along a segment of a road; obtaining or causing obtaining information indicative of a mutual distance between the at least two light sources…”   The limitation, as drafted, reads on a driver of a vehicle intuitively getting information indicative of speed by watching how fast roadside lights with fixed distance intervals pass, thus being a process that can be performed by the human mind – note that “indicative” reads on seeming “fast or slow”.  Claim 1 does not set forth any language positively reciting a practical application. The preamble states the method can be performed by an apparatus – an apparatus can broadly read on a generic computer. Claim 8 also recites that the information indicative of mutual distance be accessible by an external apparatus. The use of “accessible” is like “capable of being used”, thus not positively reciting any structure more than the judicial exception. As a result, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore claim 8 is ineligible.
	Claim 9 recites obtaining and processing data without adding significantly more than the judicial exception. Therefore, claim 9 is ineligible.
Claim 10 recites obtaining and processing data without adding significantly more than the judicial exception. Therefore, claim 10 is ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 106908779A).
With respect to claim 1, Li et al disclose:
A method comprising: obtaining or causing obtaining information indicative of a variation in intensity of light emitted from at least two light sources positioned along a segment of a road [ figure 1 discloses a device with means to obtain intensity of light in a road tunnel; page 3 of the translation states, “…photosensitive component is used as a detecting unit of light sensing and locating device in the tunnel and the brightness variation of the ceiling illumination in the tunnel into the change of the photosensitive assembly current intensity, by detecting the current intensity to counting and timing the period of current signal, and combining the vehicle real-time speed ranging, makes full use of the light tunnel in the environment so as to avoid the problem in the tunnel distance cannot be caused by searching the navigation satellite signal…” the use of two or more light sources is inferred by pages 4 and 5 of the translation, which state, “…For the known lighting device in tunnel, tunnel distance between the adjacent top lamp is known, the computer 13 only needs through recording current sampling signal of the period number, that can be adjacent top lamp by the period number and distance calculating the driving distance of the vehicle…” ]; and obtaining or causing obtaining information indicative of a velocity of at least one first apparatus and/or of at least one further entity based at least on the information indicative of the variation in intensity [ obtaining information indicative of velocity would have been obvious to a skilled artisan because velocity was well known to be a function of distance vs time – velocity being valuable data in a navigation system. Also, the text cited above teaches counting and timing the period of the current signal ].
Claim 11 is rejected for the reasons applied to claim 1 – page 3 of the translation states, “…Preferably, the signal processing and controlling module is a computer…”, thus suggesting the preamble of claim 11.
The device of Li et al provides location information to a satellite navigation system to cover road links that route through tunnels.
Therefore, the use of the device of Li et al would have required the input of navigation data, thus rendering claim 2 obvious.
Claim 12 is rejected for the reasons applied to claim 2 – page 3 of the translation states, “…Preferably, the signal processing and controlling module is a computer…”, thus suggesting the preamble of claim 12.
Claim 3 is taught by page 3 of the translation, which states, “…“…photosensitive component is used as a detecting unit of light sensing and locating device in the tunnel and the brightness variation of the ceiling illumination in the tunnel into the change of the photosensitive assembly current intensity, by detecting the current intensity to counting and timing the period of current signal, and combining the vehicle real-time speed ranging, makes full use of the light tunnel in the environment so as to avoid the problem in the tunnel distance cannot be caused by searching the navigation satellite signal…”.
Claim 13 is rejected for the reasons applied to claim 3 – page 3 of the translation states, “…Preferably, the signal processing and controlling module is a computer…”, thus suggesting the preamble of claim 13.

With respect to claim 4, Li et al teaches or suggests: obtaining or causing obtaining information indicative of a mutual distance between the at least two light sources [ pages 4 and 5 of the translation teach determining the period of the signal based on the distance between adjacent lamps – [“…For the known lighting device in tunnel, tunnel distance between the adjacent top lamp is known, the computer 13 only needs through recording current sampling signal of the period number, that can be adjacent top lamp by the period number and distance calculating the driving distance of the vehicle…” ] ; and obtaining or causing obtaining the information indicative of the velocity of the at least one first apparatus based on the information indicative of the variation in intensity and the information indicative of the mutual distance [ this limitation would have been obvious to a skilled artisan because velocity was well known to be a function of distance vs time – velocity being valuable data in a navigation system. Also, the text cited above teaches counting and timing the period of the current signal ].
Claim 14 is rejected for the reasons applied to claim 4 – page 3 of the translation states, “…Preferably, the signal processing and controlling module is a computer…”, thus suggesting the preamble of claim 14.

With respect to claim 5, Li et al teaches or suggests: wherein the information indicative of the mutual distance comprises a spatial frequency of a variation of light emitted from the at least two light sources at least along the segment of the road [ this limitation it met by the tunnel lamps used to create the periodic intensity signal detected by the device of figure 1 of Li et al ].
Claim 15 is rejected for the reasons applied to claim 5 – page 3 of the translation states, “…Preferably, the signal processing and controlling module is a computer…”, thus suggesting the preamble of claim 15.

Claim 6 recites: “…obtaining or causing obtaining the information indicative of the mutual distance between the at least two light sources from at least one external apparatus…”
Page 4 of the translation of Li et al states, “…computer to 13 provides the vehicle real-time speed information, the cycle time of the sampling signal can be calculated to obtain sampling signal in each period corresponding to the vehicle driving distance, i.e. the distance between every two adjacent tunnel, continuously and rapidly calculating distance corresponding to each period signal, can obtain distance information of vehicle driving in the tunnel…”

This teaching would have rendered claim 6 obvious to a skilled artisan because the computer (13) would have been required to have data inputted about the distance between tunnel lamps to calculate distance according the period signal.
Claim 16 is rejected for the reasons applied to claim 6 – page 3 of the translation states, “…Preferably, the signal processing and controlling module is a computer…”, thus suggesting the preamble of claim 16.

Claim 7 recites: “…determining or causing determining an absolute velocity of the at least one first apparatus and/or of the at least one further entity, wherein the absolute velocity corresponds to the information indicative of the velocity of the at least one first apparatus and/or of the at least one further entity; and/or obtaining or causing obtaining an initial velocity of the at least one first apparatus and/or of the at least one further entity at a first part of the segment of the road and estimating or causing estimating a relative change of velocity of the at least one first apparatus and/or of the at least one further entity at a second part of the segment of the road based on the initial velocity and the information indicative of the variation in intensity…”
Claim 7 would have been obvious to a skilled artisan because velocity was well known to be a function of distance vs time – velocity being valuable data in a navigation system. Also, the text cited above teaches counting and timing the period of the current signal. Further, the device of Li et al is intended to be used to augment a satellite tracking system to accurately determine position of a vehicle as it traversed a tunnel – tunnels suffer from loss of the satellite signals. Because route tracking systems determine position vs time, it would have been obvious to a skill artisan to have determined velocity – one reason being to accurately predict a time of arrival to a route destination. 
Claim 17 is rejected for the reasons applied to claim 7 – page 3 of the translation states, “…Preferably, the signal processing and controlling module is a computer…”, thus suggesting the preamble of claim 17.
	With respect to claim 18, Li et al teaches or suggests: obtaining or causing obtaining information indicative of a mutual distance between the at least two light sources [ pages 4 and 5 of the translation teach determining the period of the signal based on the distance between adjacent lamps – [“…For the known lighting device in tunnel, tunnel distance between the adjacent top lamp is known, the computer 13 only needs through recording current sampling signal of the period number, that can be adjacent top lamp by the period number and distance calculating the driving distance of the vehicle…” ] ; and providing or causing providing the information indicative of the mutual distance to be accessible by at least one external apparatus [ taught by page 5 of the translation, which states, “...Computer 13 records the stored digital sampling signal, signal period parameter information and vehicle travel distance, position and other information, can be the whole or partial information is uploaded to the upper computer and other equipment for use or for further processing…” ].
	With respect to claim 19, Li et al teaches or suggests: obtaining or causing obtaining information indicative of a length of the segment of the road [ the device of Li et al is used to augment the location of a vehicle tracked by a satellite navigation system when the vehicle is traversing a tunnel wherein there is a loss of the satellite signals – the length of the tunnel being indicative of a length or road segment ]; and estimating or causing estimating the information indicative of the mutual distance between the at least two light sources based at least on the information indicative of the length of the segment of the road [ the period of the detected signal is a function of the distance between tunnel lamps ].
Because claim 20 uses “one or more of the following”, it is suggested by Li et al teaching “…obtaining or causing obtaining a length of the segment of the road…” – length being the length of the tunnel.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (CN 106908779A).
With respect to claim 8, Li et al teaches or suggests:
A method performed by at least one first apparatus [ taught by the operation of the device of figure 1 ], said method comprising: obtaining or causing obtaining information indicative of a variation in intensity of light emitted from at least two light sources positioned along a segment of a road [ figure 1 discloses a device with means to obtain intensity of light in a road tunnel; page 3 of the translation states, “…photosensitive component is used as a detecting unit of light sensing and locating device in the tunnel and the brightness variation of the ceiling illumination in the tunnel into the change of the photosensitive assembly current intensity, by detecting the current intensity to counting and timing the period of current signal, and combining the vehicle real-time speed ranging, makes full use of the light tunnel in the environment so as to avoid the problem in the tunnel distance cannot be caused by searching the navigation satellite signal…” the use of two or more light sources is inferred by pages 4 and 5 of the translation, which state, “…For the known lighting device in tunnel, tunnel distance between the adjacent top lamp is known, the computer 13 only needs through recording current sampling signal of the period number, that can be adjacent top lamp by the period number and distance calculating the driving distance of the vehicle…” ]; obtaining or causing obtaining information indicative of a mutual distance between the at least two light sources [ pages 4 and 5 of the translation teach determining the period of the signal based on the distance between adjacent lamps – [“…For the known lighting device in tunnel, tunnel distance between the adjacent top lamp is known, the computer 13 only needs through recording current sampling signal of the period number, that can be adjacent top lamp by the period number and distance calculating the driving distance of the vehicle…” ]; and providing or causing providing the information indicative of the mutual distance to be accessible by at least one external apparatus [ taught by page 5 of the translation, which states, “...Computer 13 records the stored digital sampling signal, signal period parameter information and vehicle travel distance, position and other information, can be the whole or partial information is uploaded to the upper computer and other equipment for use or for further processing…” ].
With respect to claim 9, Li et al teaches or suggests: obtaining or causing obtaining information indicative of a length of the segment of the road [ the device of Li et al is used to augment the location of a vehicle tracked by a satellite navigation system when the vehicle is traversing a tunnel wherein there is a loss of the satellite signals – the length of the tunnel being indicative of a length or road segment ]; and estimating or causing estimating the information indicative of the mutual distance between the at least two light sources based at least on the information indicative of the length of the segment of the road [ the period of the detected signal is a function of the distance between tunnel lamps ].
Because claim 10 uses “one or more of the following”, it is anticipated by Li et al teaching “…obtaining or causing obtaining a length of the segment of the road…” – length being the length of the tunnel.

Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645